Per Curiam.

Petitioner moves to confirm the report of the Referee sustaining the charge of professional misconduct preferred against respondent, who was admitted to practice in the Second Judicial Department on March 13,1968.
Respondent concedes that on September 23, 1974, he pleaded guilty to the crime of offering a false instrument for filing in the second degree, a Class A misdemeanor. He was subsequently sentenced to probation for a period of three years and fined $1,000. The indictment filed against respondent alleged, in substance, that he filed applications with the State Liquor Authority for wholesale beer licenses in behalf of a specified corporation in which he falsely stated that the company was owned solely by him and his cousin; whereas, in truth, respondent knew that said firm was controlled by three silent partners.
Respondent does not deny that he filed a false instrument. Instead, he calls attention to his age at the time of the commission of the crime (28) and the favorable testimony introduced at the hearing in support of his claim that this single act was totally inconsistent with his character.
The charge against respondent is admitted and the Refer*197ee’s finding that respondent is guilty of professional misconduct is supported by the record and confirmed.
In mitigation, we have given due consideration to the evidence adduced at the hearing to the effect that respondent is now contrite and has gained the general reputation of being a scholarly lawyer who is also dedicated to helping teenagers deal with drug and other problems affecting them. Considering all of the circumstances of this case, we have determined that respondent should be suspended from practice for a period of two years and until the further order of this court.
Markewich, J. P., Murphy, Lupiano, Tilzer and Lane, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of two years, effective November 24, 1975.